            Case 1:21-cr-00047-RP Document 3 Filed 03/02/21 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS                       2i-          P!7L
                                   AUSTIN DIVISION

UNITED STATES OF AMERICA                        §   INDICTMENT
                                                §
                                                §   [COUNT 1: 18 U.S.C. § 1956, Conspiracy
 v.                                             §   to Commit Money Laundering]
                                                §


 OKANLA WON AZEEZ EGERONGBE,
                                                §
                                                §
                                                         A21CR 047RP
 aka: Tony Kunle and Alan Tohee,                §
                                                §
                       Defendant.               §




THE GRAND JURY CHARGES:

At All Times Material To This Indictment:

              BUSINESS EMAIL COMPROMISE AN!) ROMANCE FRAUD

       1.     Beginning sometime before July 2016, individuals began utilizing fraudulent

documents, including fraudulent foreign passports, to open bank accounts in the Austin, Texas

area to receive and launder the proceeds of Business Email Compromise (BEC) scams and

romance scams.

       2.      In BEC scams, the scammers target businesses and individuals making wire

transfer payments. They often target employees with access to company finances and trick them

via email into making wire transfers to bank accounts thought to belong to trusted partners

except the money ends up in accounts controlled by the fraudsters. Additionally, BEC scammers

sometimes use sophisticated computer intrusion techniques to alter legitimate payment request

emails, changing the recipient bank account to an account controlled by the fraudsters.
             Case 1:21-cr-00047-RP Document 3 Filed 03/02/21 Page 2 of 5




       3.      In romance scams, conspirators, often located outside the U.S., review established

online dating sites, targeting victims who appear lonely and perhaps desperate based upon their

profiles. The fraudsters create fake profiles and exploit the emotional vulnerabilities of the

victims. Once an emotionally dependent relationship is established, the fraudsters create various

crises and ruses, such as an emergency medical need or a fee that must be paid to allow the

conspirator to travel to meet the victim in person, in which the victim can aid the conspirator

only through the immediate transfer of funds. These schemes are often emotionally and fiscally

harmful, as the duration of the "relationship" can span months and years; often they end only

when the victim drains his or her resources and can no longer send funds to the conspirators. The

relationships are initiated and maintained via interstate wire communications on the internet and

over the telephone.

        4.      The fraudulent emails, dating websites, or computer intrusions described above

are sent via interstate wires and the money sent in response to the BEC scam is sent to bank

accounts via interstate wires. Therefore, these scams are a violation of the Wire Fraud statute,

Title 18, United States Code, Section 1343 and those working together to commit the scams are

violating the Fraud Conspiracy statute, Title 18, United States Code, Section 1349.

                            MONEY LAUNDERING CONSPIRACY

        5.      In order to collect the fraudulent proceeds, BEC or romance fraudsters need bank

 accounts controlled by coconspirators to collect the stolen money. The defendant charged in this

 indictment joined the conspiracy to launder those funds. He controlled and opened bank accounts

 at various financial institutions in the Austin, Texas areas.

        6.      When the BEC scam or romance scam was successful and a victim sent money to

 a conspirator's account, bank account records show that the conspirator acted quickly to remove
                                                   2
              Case 1:21-cr-00047-RP Document 3 Filed 03/02/21 Page 3 of 5




any fraudulent funds deposited into the accounts he controlled. Because some of the accounts

were opened with fake names, they were from their inception designed to conceal and disguise

the nature, location, source, ownership, and control of the proceeds of the fraud

                                              ROLE

       7.       OKANLA WON AZEEZ EGERONGBE, aka: Tony Kunle and Alan Tohoo,

opened bank accounts, including accounts in his true name and "doing business as" accounts. He

conducted fmancial transactions with fraudulent proceeds that were sent to those accounts and

engaged one or more other persons to receive and withdraw funds from fraudulent transfers.

                                               LOSS

        8.      As of the date of this Indictment, law enforcement has identified over $1.5 million

in attempted losses attributable to the conspiracy. Over $560,000 in attempted losses was found

in accounts controlled by EGERONGBE. On some occasions, victims and/or their banks may

have realized the transfer was fraudulent and recalled the funds. However, over $1.5 million in

actual losses have been identified.

                                         COUNT ONE
                           Conspiracy to Commit Money Laundering
                                       [18 U.S.C. § 1956]

        9.      Count One incorporates by reference, as if fully set forth herein, paragraphs one

through nine of this Indictment.

        10.     Beginning sometime before July    1,   2016, the exact date being unknown, and

 continuing until on or about the date of this Indictment, in the Western District of Texas, and

 elsewhere,

            OKANLA WON AZEEZ EGERONGBE, aka: Tony Kunle and Alan Tohee,
            Case 1:21-cr-00047-RP Document 3 Filed 03/02/21 Page 4 of 5




did knowingly combine, conspire, and agree together and with other persons known and

unknown to the Grand Jury to commit offenses against the United States in violation of Title 18,

United States Code, Section 1956, namely:

      a. To knowingly conduct and attempt to conduct fmancial transactions affecting

          interstate commerce and foreign commerce, which transactions involved the proceeds

          of specified unlawful activity, that is, wire fraud and conspiracy to commit fraud as

          described in this Indictment, knowing that the transactions were designed in whole or

          in part to conceal and disguise the nature, location, source, ownership, and control of

          the proceeds of specified unlawful activity, and that while conducting and attempting

          to conduct such financial transactions, knew that the property involved in the financial

          transactions represented the proceeds of some form of unlawful activity, in violation of

          Title 18, United States Code, Section 1956(a)(1)(B)(i).

All in violation of Title 18, United States Code, Section 1956(h).



              NOTICE OF GOVERNMENT'S DEMAND FOR FORFEITURE

                            I. Forfeiture Statute for Money Laundering
                                       [18 U.S.C. § 982(a)(1)]

        As a result of the foregoing criminal violation set forth in Count One, the United States

gives notice that it intends to forfeit, but is not limited to, the below-listed property from Defendant

OKANLAWON AZEEZ EGERONGBE, aka: Tony Kunle and Alan Tohee. Defendants shall

forfeit all right, title, and interest in said property to the United States pursuant to FED. R. CRIM. P.

32.2 and 18 U.S.C.   §   982(a)(1), which states:

 18 U.S.C. § 982.   Criminal Forfeiture

                                                    4
              Case 1:21-cr-00047-RP Document 3 Filed 03/02/21 Page 5 of 5




        (a)(1) The court, in'imposing sentence on a person convicted of an offense in violation of
        section 1956, 1957, or 1960 of this title, shall order that the person forfeit to the United
        States any property, real or personal, involved in such offense, or any property traceable to
        such property.

                                       II. Subject Property

         This Notice of Demand for Forfeiture includes, but is not limited, to the following:

Money Judgment:
     A sum of money that represents all property involved in the offense; all property used (or
     intended to be used) to facilitate the offenses; and/or the amount of proceeds obtained as a
     result of the violations set forth in Counts One, Two, and Three for which Defendants are
         liable.

Substitute Assets:
       If any of the property described above, as a result of any act or omission of Defendant:
             a. cannot be located upon the exercise of due diligence;
             b. has been transferred or sold to, or deposited with, a third person;
             c. has been placed beyond the jurisdiction of the Court;
             d. has been substantially diminished in value; or
             e. has been commingled with other property which cannot be subdivided without
               difficulty;

it is the intent of the United States to seek the forfeiture of any other property owned by Defendant

up to the value of said Money Judgment as substitute assets, pursuant to FED. R.   CRIM. P.   32.2 and

21 U.S.C. § 853(p).

                                                       ATRUBJLV7

                                                            ORG'              uM4r TO
                                                                             PCT OF 2002
ASHLEY C. HOFF
United States Attorney


By:
      KEITH HEI<IN KE
      MICHAEL C. GALDO
      Assistant United States Attorneys
